Motion, insofar as it seeks leave to appeal from an order of the Appellate Division which affirmed an order of County Court denying respondent Wolpo’s motion to vacate the court’s judgment of October 25, 1977, dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from an order of the Appellate Division which affirmed the judgment of County Court entered January 6, 1978, denied.